Cole, J.
1. Lien: judgment: unrecorded deed. I. It is conceded by tbe pleadings, that tbe plaintiffs purchased tbe real estate of tbe judgment debtor, "Vance, before tbe confession of judgment by him hivor of defendant, Browning; and that Brown-jng notice 0f g^h purchase by tbe title papers being left with him, before be took bis confession of judgment. In such case tbe unrecorded deed takes priority of tbe judgment (Norton, Jewett and Busby v. Williams, 9 Iowa, 528); and it is not in tbe power of such subsequent judgment creditor to defeat such priority, by first redeeming from a prior judgment creditor, whose judgment lien 2. Redemption judgment liens. attached before tbe purchase. Tbe purchaser may redeem from such subsequent judgment creditor, ky paying the amount due tbe prior judgment creditor, and without paying any of tbe amount of tbe subsequent judgment over which bis deed has priority.
3. Appeal: record: trial. II. Tbe other questions made in tbe case, arise upon issues made in tbe pleadings, upon which evidence was taken, and it does not appear from tbe transcript or certificate, that all the evidence has been sent to this court. The certificate of tbe clerk states that tbe transcript contains all tbe original papers and journal entries, and “ also tbe original deposition of E. R. Ford, taken in this causebut whether that deposition was tbe only one, or was one of tbe many, taken in tbe case, does not appear. It should be shown by tbe recitals in tbe decree, by a bill of exceptions, by tbe certificate of tbe clerk, or in some other competent manner, that the transcript contains all tbe evidence in tbe case, in order to justify this court in reviewing tbe case upon its merits.
Affirmed.